In a proceeding pursuant to Mental Hygiene Law article 81, the alleged incapacitated person Donald F. L. appeals from stated portions of (1) an order of the Supreme Court, Kings County (Scholnick, J.), dated January 29, 1996, which, inter alia, directed him to submit to an examination before a court-appointed psychiatrist and to appear for a deposition by the respondent, and (2) an order of the same court, dated March 4, 1996, which, inter alia, denied his application to discharge his guardian unless he appeared for an examination before a court-appointed psychiatrist and a deposition on March 8, 1996.
Ordered that the orders are affirmed insofar as appealed from, without costs or disbursements.
The court directed Donald F. L. to appear for a psychological evaluation by a court-appointed psychiatrist and for a deposition by the attorney for the respondent. Based upon Donald F. L.’s failure to comply with these directives, the denial of his motion to discharge his guardian was not an improvident exercise of discretion. Further, there is insufficient evidence to support a finding that Donald F. L. is able to provide for his personal needs or manage his affairs (see, Mental Hygiene Law § 81.36; cf., Matter of O’Hear [Rodriguez], 219 AD2d 720). Rosenblatt, J. P., Ritter, Santucci and McGinity, JJ., concur.